       Case 1:19-cv-00280-CCB Document 1 Filed 01/30/19 Page 1 of 19



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND


MICHAEL RUBIN,                         )
1625 East 10th St                      )
Brooklyn, NY 11223                     )
                     Plaintiff,        )   Case No.
                                       )
      v.                               )   JURY TRIAL DEMANDED
                                       )
                                       )
BSB BANCORP, INC.,                     )
2 Leonard Street,                      )
Belmont, Massachusetts, 02478          )
                                       )
ROBERT J. MORRISSEY,                   )
c/o BSB Bancorp, Inc.                  )
2 Leonard Street,                      )
                                       )
Belmont, Massachusetts, 02478          )
                                       )
JOHN A. BORELLI,                       )
c/o BSB Bancorp, Inc.                  )
2 Leonard Street,                      )
Belmont, Massachusetts, 02478          )
                                       )
                                       )
S. WARREN FARRELL,                     )
c/o BSB Bancorp, Inc.                  )
2 Leonard Street,                      )
Belmont, Massachusetts, 02478          )
                                       )
RICHARD J. FOUGERE,                    )
                                       )
c/o BSB Bancorp, Inc.                  )
2 Leonard Street,                      )
Belmont, Massachusetts, 02478          )
                                       )
JOHN W. GAHAN III,                     )
c/o BSB Bancorp, Inc.                  )
2 Leonard Street,                      )
                                       )
Belmont, Massachusetts, 02478          )
                                       )
JOHN A. GREENE,                        )
c/o BSB Bancorp, Inc.                  )
2 Leonard Street,                      )
Belmont, Massachusetts, 02478          )
                                       )
                                       )
ROBERT M. MAHONEY,                     )
c/o BSB Bancorp, Inc.                  )
2 Leonard Street,                      )
            Case 1:19-cv-00280-CCB Document 1 Filed 01/30/19 Page 2 of 19



 Belmont, Massachusetts, 02478                       )
                                                     )
 PAUL E. PETRY,                                      )
                                                     )
 c/o BSB Bancorp, Inc.                               )
 2 Leonard Street,                                   )
 Belmont, Massachusetts, 02478                       )
                                                     )
 HAL R. TOVIN,                                       )
 c/o BSB Bancorp, Inc.                               )
 2 Leonard Street,                                   )
                                                     )
 Belmont, Massachusetts, 02478                       )
                                                     )
 JOHN A. WHITTEMORE,                                 )
 c/o BSB Bancorp, Inc.                               )
 2 Leonard Street,                                   )
 Belmont, Massachusetts, 02478                       )
                                                     )
                                                     )
 and                                                 )
                                                     )
 M. PATRICIA BRUSCH,                                 )
 c/o BSB Bancorp, Inc.                               )
 2 LEONARD STREET,                                   )
 BELMONT, MASSACHUSETTS, 02478                       )
                                                     )
                                                     )
                                                     )
                         Defendants.                 )

       COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS

       Plaintiff Michael Rubin (“Plaintiff”), by his undersigned attorneys, for this complaint

against defendants, alleges upon personal knowledge with respect to himself, and upon

information and belief based upon, inter alia, the investigation of counsel, as to all other allegations

herein, as follows:

                        NATURE AND SUMMARY OF THE ACTION

       1.       Plaintiff brings this action against BSB Bancorp, Inc. (“BSB Bancorp” or the

“Company”) and the members of its Board of Directors (collectively, the “Board” or the

“Individual Defendants,” as further defined below) for their violations of Section 14(a) and 20(a)

of the Securities Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. §§ 78n(a) and 78t(a) and to



                                                 -2-
            Case 1:19-cv-00280-CCB Document 1 Filed 01/30/19 Page 3 of 19



enjoin the vote on a proposed transaction, pursuant to which BSB Bancorp will be acquired by

People’s United Financial, Inc. (“People’s United”), in a 100% stock transaction valued at

approximately $327 million (the “Proposed Transaction”).

       2.       On November 27, 2018, People’s United issued a press release announcing it had

entered into an Agreement and Plan of Merger dated November 26, 2018 (“Merger Agreement”)

with BSB Bancorp, pursuant to which BSB Bancorp will merge with and into People’s United,

with People’s United as the surviving corporation in the merger. Pursuant to the terms of the

Merger Agreement, BSB Bancorp’s stockholders will receive 2.0 shares of People’s United stock

for each BSB Bancorp share they own. The Proposed Transaction is valued at $32.74 per BSB

Bancorp share, based on the closing price of People’s United’s common stock on January 18, 2019.

       3.       On January 23, 2018, BSB Bancorp filed a Definitive Proxy Statement on Schedule

14A (the “Proxy Statement”) with the SEC in connection with the Proposed Transaction. The

Proxy Statement, which recommends that BSB Bancorp stockholders vote in favor of the Proposed

Transaction, omits or misrepresents material information concerning, among other things: (i) the

financial projections for BSB Bancorp, relied upon by BSB Bancorp’s financial advisor, J.P.

Morgan Securities LLC (“J.P. Morgan”), in its financial analyses and People’s United’s financial

projections; (ii) the data and inputs underlying the financial valuation analyses that support the

fairness opinion provided by J.P. Morgan; (iii) the background process leading to the Proposed

Transaction; and (iv) Company insiders’ potential conflicts of interest. The failure to adequately

disclose such material information constitutes a violation of Sections 14(a) and 20(a) of the

Exchange Act, as BSB Bancorp stockholders need such information in order to make a fully

informed decision whether to vote in favor of the Proposed Transaction.




                                              -3-
             Case 1:19-cv-00280-CCB Document 1 Filed 01/30/19 Page 4 of 19



        4.       In short, unless remedied, BSB Bancorp’s public stockholders will be forced to

make a voting decision on the Proposed Transaction without full disclosure of all material

information concerning the Proposed Transaction being provided to them. Plaintiff seeks to enjoin

the stockholder vote on the Proposed Transaction unless and until such Exchange Act violations

are cured.

                                  JURISDICTION AND VENUE

        5.       This Court has jurisdiction over the claims asserted herein for violations of Sections

14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder pursuant to

Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal question

jurisdiction).

        6.       This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

        7.       Venue is proper under 28 U.S.C. § 1391 as well as under Section 27 of the

Exchange Act, 15 U.S.C. § 78aa, because the conduct at issue had an effect in this District; and

the Company is incorporated in this District.

                                           THE PARTIES

        8.       Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

BSB Bancorp.

        9.       Defendant BSB Bancorp is a Maryland corporation with its principal executive

offices located at 2 Leonard Street, Belmont, Massachusetts, 02478. BSB Bancorp is the holding

company for Belmont Savings Bank (“Belmont” or the “Bank”), a state-chartered savings bank




                                                  -4-
          Case 1:19-cv-00280-CCB Document 1 Filed 01/30/19 Page 5 of 19



headquartered in Belmont, Massachusetts. Belmont is a $3 billion, Massachusetts savings bank

that provides a full range of banking services for professional commercial real estate investors,

developers and managers as well as individuals and local small business owners through two full-

service offices in Belmont, one full-service office in Watertown, and three Star Market branches

in Waltham, Newton and Cambridge. The Company’s common stock is traded on the NASDAQ

Capital Market under the ticker symbol “BLMT.”

        10.   Defendant Robert J. Morrissey (“Morrissey”) is Chairman of the Board and has

been a director of the Company since 1990.

        11.   Defendant John A. Borelli (“Borelli”) has been a director of the Company since

2006.

        12.   Defendant S. Warren Farrell (“Farrell”) has been a director of the Company since

1987.

        13.   Defendant Richard J. Fougere (“Fougere”) has been a director of the Company

since 2004.

        14.   Defendant John W. Gahan III (“Gahan”) has been a director of the Company since

2006.

        15.   Defendant John A. Greene (“Greene”) has been a director of the Company since

1990.

        16.   Defendant Robert M. Mahoney (“Mahoney”) is the Company’s President and Chief

Executive Officer (“CEO”) and has been a director of the Company since 2010.

        17.   Defendant Paul E. Petry (“Petry”) has been a director of the Company since 2014.

        18.   Defendant Hal R. Tovin (“Tovin”) has been a director of the Company since 2010.




                                              -5-
          Case 1:19-cv-00280-CCB Document 1 Filed 01/30/19 Page 6 of 19



        19.    Defendant John A. Whittemore (“Whittemore”) has been a director of the Company

since 1998.

        20.    Defendant M. Patricia Brusch (“Brusch”) has been a director of the Company since

2017.

        21.    Defendants Morrissey, Borelli, Farrell, Fougere, Gahan, Greene, Mahoney, Petry,

Tovin, Whittemore and Brusch are collectively referred to herein as the “Board” or the “Individual

Defendants.”

                              OTHER RELEVANT ENTITIES

        22.    People’s United is a diversified financial services company with $47 billion in

assets. People’s United’s subsidiary People’s United Bank, N.A. Bank, founded in 1842, is a

premier, community-based, regional bank in the Northeast offering commercial and retail banking,

as well as wealth management services through a network of over 400 retail locations in

Connecticut, New York, Massachusetts, Vermont, New Hampshire and Maine. People’s United’s

common stock is traded on the NASDAQ Global Select Market under the ticker symbol “PBCT.”

                              SUBSTANTIVE ALLEGATIONS

Background of the Company and Proposed Transaction

        23.    BSB Bancorp is a Maryland corporation that owns 100% of the common stock of

Belmont and BSB Funding Corporation. BSB Bancorp was incorporated in June 2011 to become

the holding company of Belmont in connection with the Bank’s conversion from the mutual

holding company to stock holding company form of organization. On October 4, 2011 BSB

Bancorp completed its initial public offering of common stock in connection with the conversion.

At December 31, 2017, the Company had consolidated assets of $2.68 billion, consolidated

deposits of $1.75 billion and consolidated equity of $178.03 million.




                                              -6-
            Case 1:19-cv-00280-CCB Document 1 Filed 01/30/19 Page 7 of 19



          24.   Belmont is a Massachusetts-chartered savings bank headquartered in Belmont,

Massachusetts. The Bank’s business consists primarily of accepting deposits from the general

public, small businesses, nonprofit organizations and municipalities and investing those deposits,

together with funds generated from operations and borrowings, in one-to-four family residential

mortgage loans, commercial real estate loans, multi-family real estate loans, home equity lines of

credit, indirect automobile loans (automobile loans assigned to us by automobile dealerships),

commercial business loans, construction loans and investment securities. To a much lesser extent,

the Bank also makes other consumer loans and second mortgage loans. The Bank also offers a

variety of deposit accounts, including relationship checking accounts for consumers and

businesses, passbook and statement savings accounts, certificates of deposit, money market

accounts, Interest on Lawyer Trust Accounts (“IOLTA”), commercial, municipal and regular

checking accounts and Individual Retirement Accounts (“IRAs”). The Bank offers a wide range

of commercial and retail banking services which include a full suite of cash management services,

lockbox, online and mobile banking and global payments.

          25.   On October, 18, 2018, BSB Bancorp reported its financial results for the third

quarter ended September 30, 2018, including net income of $6.2 million, or $0.66 per diluted share,

compared to net income of $4.6 million, or $0.50 per diluted share, for the quarter ended September

30, 2017, a 35.4% increase in net income. Excluding the one-time impact of the Tax Cuts and

Jobs Act in the fourth quarter of 2017, the Bank had attained 21 consecutive quarters of earnings

growth. Defendant Mahoney commented on the successful quarter, stating, “[t]he quarter reflected

a continuation of loan and deposit growth. Importantly, our efforts to increase fee income through

residential loan sales and generate income from commercial loan interest rate swaps are bearing

fruit.”




                                               -7-
         Case 1:19-cv-00280-CCB Document 1 Filed 01/30/19 Page 8 of 19



       26.     As BSB Bancorp entered 2018, BSB Bancorp’s management discussed with the

Board the need to consider strategic opportunities, including the acquisition of another financial

institution or seeking a larger financial institution as a strategic acquirer. As a result of these

discussions, in May 2018, defendant Mahoney asked representatives of J.P. Morgan to identify

larger, out of state companies that could be interested in establishing a presence in the greater-

Boston market through an acquisition of BSB Bancorp. In addition, the Board authorized

defendant Mahoney to approach institutions with an established presence in Massachusetts about

a possible strategic acquisition of BSB Bancorp, and to inquire with a smaller, but similarly sized

institution in Massachusetts, as to its interest in being acquired by BSB Bancorp (referred to in the

Proxy Statement as “Company A”).

       27.     At a June 13, 2018 Board meeting, defendant Mahoney reported to the Board that

J.P. Morgan had identified one larger, out of state regional bank holding company as a possible

strategic acquirer (referred to in the Proxy Statement as “Company B”). Defendant Mahoney also

advised the Board that he had met with the CEO of Company A and that there was no interest in

being acquired by BSB Bancorp.

       28.     On June 19, defendant Mahoney mentioned to Jack Barnes (“Barnes”), President

and CEO of People’s United, that BSB Bancorp was at a point in its development where it was

also reviewing strategic options for moving forward. Barnes suggested that he and defendant

Mahoney meet.

       29.     A week later, on June 27, 2018, defendant Mahoney reported his telephone

conversation with Barnes to the executive committee of the Board consisting of defendants

Morrissey, Whittemore and Farrell (the “Executive Committee”).




                                                -8-
         Case 1:19-cv-00280-CCB Document 1 Filed 01/30/19 Page 9 of 19



       30.     . On July 10, 2018 defendant Tovin and Walters, who had known each other

through business for many years, met and defendant Tovin commented that BSB Bancorp was at

a strategic crossroads given developments in the marketplace. Walters and defendant Tovin agreed

that the two CEOs should meet. Following this meeting, Barnes called defendant Mahoney and

arranged for a meeting on August 20, 2018.

       31.     Also, in July 2018, defendant Mahoney met with the CEO of a larger bank holding

company based in Massachusetts, which company had been an active acquirer in the past (referred

to in the Proxy Statement as “Company C”), and discussed their respective companies’ business

and the industry outlook in general.

       32.     In early August 2018, defendant Mahoney met with the CEO of Company B, who

indicated that they were not interested in exploring a combination with BSB Bancorp.

       33.     On August 20, 2018, defendant Mahoney and Barnes met, and defendant Mahoney

indicated that one of the alternatives being explored by the Board was a strategic acquisition by a

larger financial institution such as People’s United. During the next several weeks, representatives

of People’s United contacted representatives of J.P. Morgan to discuss the financial aspects of a

prospective combination of the two entities.

       34.     Almost a month later, on September 12, 2018, defendant Mahoney updated the

Board on his discussions with People’s United.

       35.     On September 19, 2018, Barnes called defendant Mahoney and indicated that

People’s United would have an interest in an all stock acquisition of BSB Bancorp at an exchange

ratio of between 1.95-2.0 shares of People’s United common stock for each share of BSB Bancorp

common stock.




                                               -9-
         Case 1:19-cv-00280-CCB Document 1 Filed 01/30/19 Page 10 of 19



        36.    At the September 21, 2018 Board meeting, the Board approved moving forward

with a possible transaction with People’s United provided that the exchange ratio increased to at

least 2:1.

        37.    Barnes telephoned defendant Mahoney on September 28, 2018 and agreed to the

2:1 exchange ratio. On October 1, 2018 BSB Bancorp entered into a confidentiality agreement

with People’s United.

        38.    On November 1, 2018, People’s United submitted a non-binding letter of intent to

acquire BSB Bancorp in an all-stock transaction at an exchange ratio of 2 shares of People’s United

common stock for each share of BSB Bancorp common stock.

        39.    At the November 26, 2018 Board meeting, J.P. Morgan delivered to the Board its

fairness opinion and the Board approved the Merger Agreement. The Merger Agreement was

executed later that evening.

The Proposed Transaction

        40.    On the morning of November 27, 2018, People’s United issued a press release

announcing the execution of the Merger Agreement. The press release states, in relevant part:

        BRIDGEPORT, CT – People’s United Financial, Inc. (NASDAQ: PBCT), the
        holding company for People’s United Bank, N.A., announced today an agreement
        to acquire BSB Bancorp, Inc. (NASDAQ: BLMT), the holding company for
        Belmont Savings Bank (“Belmont”), a state-chartered savings bank headquartered
        in Belmont, Massachusetts, in a 100% stock transaction valued at approximately
        $327 million. Completion of the transaction is subject to customary closing
        conditions, including receipt of regulatory approvals and the approval of BSB
        Bancorp, Inc. stockholders.

        “We are pleased to welcome Belmont Savings Bank to People’s United,” said Jack
        Barnes, Chairman & CEO, People’s United Financial. “Together, we share a similar
        culture, a customer-centric approach to banking and guiding principles centered on
        relationships, personalized service and community giving. The acquisition will
        deepen and expand our presence in the Greater Boston area, particularly in the
        suburbs west of the city, which are attractive banking markets. As such, our Boston
        MSA deposit market share rank will increase from #13 to #8 on a pro-forma basis.”



                                              - 10 -
        Case 1:19-cv-00280-CCB Document 1 Filed 01/30/19 Page 11 of 19



       Established in 1885, Belmont is a community-focused bank providing a range of
       retail and commercial products and services. With $3 billion in assets, Belmont is
       a 2018 Fortune 100 “Fastest Growing Company,” and has six branches in the
       Greater Boston area, including three inside Star Markets. The bank has delivered
       significant organic loan growth since its mutual conversion in 2011 and produced
       excellent asset quality metrics. Since that time, Belmont has grown its diversified
       loan portfolio at a compound annual rate of 27% by focusing on commercial
       relationships, while maintaining its residential lending heritage.

       “People’s United Bank and Belmont share a rich history in the Northeast, and many
       synergies that will create significant value for both customers and stockholders,”
       said Bob Mahoney, President & CEO, BSB Bancorp, Inc. “Our customers will
       benefit from People’s United’s broader array of products and services, enhanced
       digital capabilities and expansive branch network. In addition, People’s United’s
       success with in-store locations will allow for the seamless integration of our Star
       Market branches.”

       People’s United expects the transaction to be approximately $0.03 accretive to
       earnings per common share based on fully phased-in cost savings, with a tangible
       book value earn-back of 3.1 years and an IRR of over 20%. Under the terms of the
       agreement, which has been approved by both companies’ boards of directors, BSB
       Bancorp, Inc. stockholders will receive 2.0 shares of People’s United Financial
       stock for each BSB Bancorp, Inc. share. The transaction is valued at $32.42 per
       BSB Bancorp, Inc. share, based on the closing price of People’s United’s common
       stock on November 26, 2018. The transaction is expected to close by the second
       quarter of 2019.

       “The acquisition of Belmont complements our strong organic growth in the
       Commonwealth of Massachusetts, particularly in the Greater Boston area,” said
       Patrick Sullivan, EVP, Massachusetts Market President, People’s United Bank.
       “We see significant opportunity for further growth in the region, with an eye toward
       delivering an expanded, tailored service model. The transaction enhances our
       already robust team of commercial and retail bankers and builds upon the
       momentum we are generating with the opening of our Seaport branch location early
       next year, and the recent addition of three new specialized business lines to our
       Boston-based Commercial team.”

The Proxy Statement Contains Material Misstatements and Omissions

       41.    The defendants filed a materially incomplete and misleading Proxy Statement with

the SEC and disseminated it to BSB Bancorp’s stockholders. The Proxy Statement misrepresents

or omits material information that is necessary for the Company’s stockholders to make an

informed decision whether to vote their shares in favor of the Proposed Transaction.




                                              - 11 -
         Case 1:19-cv-00280-CCB Document 1 Filed 01/30/19 Page 12 of 19



       42.     Specifically, as set forth below, the Proxy Statement fails to provide Company

stockholders with material information or provides them with materially misleading information

concerning: (i) the financial projections for BSB Bancorp, relied upon by BSB Bancorp’s financial

advisor, J.P. Morgan, in its financial analyses and People’s United’s financial projections; (ii) the

data and inputs underlying the financial valuation analyses that support the fairness opinion

provided by J.P. Morgan; (iii) the background process leading to the Proposed Transaction; and

(iv) Company insiders’ potential conflicts of interest. Accordingly, BSB Bancorp stockholders

are being asked to make a voting decision in connection with the Proposed Transaction without all

material information at their disposal.

Material Omissions Concerning the Financial Projections for BSB Bancorp

       43.     The Proxy Statement omits material information regarding financial projections for

BSB Bancorp.

       44.     Specifically, in connection with J.P. Morgan’s BSB Bancorp Dividend Discount

Analysis, the Proxy Statement sets forth that J.P. Morgan calculated a range of implied values for

BSB Bancorp common stock by discounting to present value estimates of BSB Bancorp’s future

dividend stream and terminal value. In performing its analysis, J.P. Morgan utilized “earnings and

asset assumptions based on BSB Bancorp management’s long-term forecasts and extrapolations

provided by BSB Bancorp management or directed growth rates thereafter.” Proxy Statement at

56. J.P. Morgan discounted the estimated dividend streams from BSB Bancorp for the period of

2018 through 2023 and the range of terminal values of approximately $351 million to

approximately $416 million to derive present values, as of September 30, 2018, of BSB Bancorp.

Id. The Proxy Statement, however, fails to disclose (i) the specific earnings and asset assumptions




                                               - 12 -
           Case 1:19-cv-00280-CCB Document 1 Filed 01/30/19 Page 13 of 19



and extrapolations or directed growth rates thereafter used by J.P. Morgan in the analysis; and (ii)

BSB Bancorp’s estimated dividend streams for the period of 2018 through 2023.

          45.   The Proxy Statement also fails to disclose People’s United’s financial projections.

This information is material, as BSB Bancorp stockholders need to be able to evaluate the worth

of the Merger Consideration, which consideration consists entirely of People’s United common

shares.

          46.   The omission of this material information renders the statements in the “Certain

Financial Projections Utilized by BSB Bancorp’s Board of Directors and BSB Bancorp’s Financial

Advisor” and ““Opinion of BSB Bancorp’s Financial Advisor” sections of the Proxy Statement

false and/or materially misleading in contravention of the Exchange Act.

Material Omissions Concerning J.P. Morgan’s Financial Analyses

          47.   The Proxy Statement describes J.P. Morgan’s fairness opinion and the various

valuation analyses performed in support of its opinion. However, the description of J.P. Morgan’s

fairness opinion and analyses fails to include key inputs and assumptions underlying its analyses.

Without this information, as described below, BSB Bancorp’s public stockholders are unable to

fully understand these analyses and, thus, are unable to determine what weight, if any, to place on

J.P. Morgan’s fairness opinion in determining whether to vote in favor of the Proposed

Transaction. This omitted information, if disclosed, would significantly alter the total mix of

information available to BSB Bancorp’s stockholders.

          48.   With respect to J.P. Morgan’s BSB Bancorp Dividend Discount Analysis, the Proxy

Statement fails to disclose: (i) the specific earnings and asset assumptions and extrapolations or

directed growth rates thereafter used by J.P. Morgan in the analysis; (ii) quantification of the inputs




                                                - 13 -
         Case 1:19-cv-00280-CCB Document 1 Filed 01/30/19 Page 14 of 19



and the assumptions underlying the discount rates ranging from 8.0% to 9.5% used in the analysis;

and (iii) BSB Bancorp’s estimated dividend streams for the period of 2018 through 2023.

       49.     With respect to J.P. Morgan’s BSB Bancorp Public Trading Multiples Analysis, the

Proxy Statement fails to disclose any benchmarking analyses for BSB Bancorp in relation to the

selected companies analyzed by J.P. Morgan.

       50.     When a banker’s endorsement of the fairness of a transaction is touted to

stockholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       51.     The omission of this information renders the statements in the “Opinion of BSB

Bancorp’s Financial Advisor” and “Certain Financial Projections Utilized by BSB Bancorp’s

Board of Directors and BSB Bancorp’s Financial Advisor” sections of the Proxy Statement false

and/or materially misleading in contravention of the Exchange Act.

Material Omissions Concerning the Background Process of the Proposed Transaction

       52.     The Proxy Statement omits material information relating to the sale process leading

up to the Proposed Transaction.

       53.     The Proxy Statement sets forth that:

       During the two years preceding the date of J.P. Morgan’s opinion, J.P. Morgan and
       its affiliates . . . have had, and continue to have, commercial or investment banking
       relationships with People’s United for which J.P. Morgan and such affiliates have
       received or may receive customary compensation. Such services during such period
       have included acting as financial advisor to People’s United in connection with
       acquisitions it made which closed in April 2017 and July 2017.

Proxy Statement at 58. The Proxy Statement fails, however, to disclose when the Board was first

apprised of J.P. Morgan’s conflict of interest for its deep ties to People’s United.




                                                - 14 -
         Case 1:19-cv-00280-CCB Document 1 Filed 01/30/19 Page 15 of 19



       54.      The omission of this information renders the statements in the “Background of the

Merger” section of the Proxy Statement false and/or materially misleading in contravention of the

Exchange Act.

Material Omissions Concerning Company Insiders’ Potential Conflicts of Interest

       55.      Further, the Proxy Statement fails to disclose material information concerning the

potential conflicts of interest faced by BSB Bancorp insiders.

       56.      The Proxy Statement fails to disclose the specific details of any employment-related

discussions and negotiations that occurred between People’s United and BSB Bancorp executive

officers, including who participated in all such communications, when they occurred and their

content. The Proxy Statement further fails to disclose whether any members of BSB Bancorp

management are expected to continue with the post-close company as well as whether any of

People’s United’s prior proposals or indications of interest mentioned management retention or

board membership in the combined company.

       57.      Communications regarding post-transaction employment and merger-related

benefits during the negotiation of the underlying transaction must be disclosed to stockholders.

This information is necessary for stockholders to understand potential conflicts of interest of

management and the Board, as that information provides illumination concerning motivations that

would prevent fiduciaries from acting solely in the best interests of the Company’s stockholders.

       58.      The omission of this information renders the statements in the “Background of the

Merger” and “Interests of BSB Bancorp’s Directors and Executive Officers in the Merger” sections

of the Proxy Statement false and/or materially misleading in contravention of the Exchange Act.

       59.      The Individual Defendants were aware of their duty to disclose the above-

referenced omitted information and acted negligently (if not deliberately) in failing to include this




                                               - 15 -
           Case 1:19-cv-00280-CCB Document 1 Filed 01/30/19 Page 16 of 19



information in the Proxy Statement. Absent disclosure of the foregoing material information prior

to the stockholder vote on the Proposed Transaction, Plaintiff and the other stockholders of BSB

will be unable to make a fully-informed voting decision in connection with the Proposed

Transaction and are thus threatened with irreparable harm warranting the injunctive relief sought

herein.

                                      CLAIMS FOR RELIEF

                                               COUNT I

                  Against All Defendants for Violations of Section 14(a) of the
                   Exchange Act and Rule 14a-9 Promulgated Thereunder

          60.   Plaintiff repeats all previous allegations as if set forth in full.

          61.   During the relevant period, defendants disseminated the false and misleading Proxy

Statement specified above, which failed to disclose material facts necessary to make the

statements, in light of the circumstances under which they were made, not misleading in violation

of Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

          62.   By virtue of their positions within the Company, the defendants were aware of this

information and of their duty to disclose this information in the Proxy Statement. The Proxy

Statement was prepared, reviewed, and/or disseminated by the defendants. It misrepresented

and/or omitted material facts, including material information about the financial projections for

BSB Bancorp and People’s United’s, the data and inputs underlying the financial analyses

performed by J.P. Morgan, the background process leading to the Proposed Transaction, and

Company insiders’ potential conflicts of interest. The defendants were at least negligent in filing

the Proxy Statement with these materially false and misleading statements.




                                                  - 16 -
         Case 1:19-cv-00280-CCB Document 1 Filed 01/30/19 Page 17 of 19



       63.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder would consider them important in deciding how to vote

on the Proposed Transaction.

       64.     By reason of the foregoing, the defendants have violated Section 14(a) of the

Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

       65.     Because of the false and misleading statements in the Proxy Statement, Plaintiff is

threatened with irreparable harm, rendering money damages inadequate. Therefore, injunctive

relief is appropriate to ensure defendants’ misconduct is corrected.

                                             COUNT II

   Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act

       66.     Plaintiff repeats all previous allegations as if set forth in full.

       67.     The Individual Defendants acted as controlling persons of BSB Bancorp within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of BSB Bancorp, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Proxy Statement

filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision-making of the Company, including the content and

dissemination of the various statements which Plaintiff contends are false and misleading.

       68.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       69.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had


                                                 - 17 -
           Case 1:19-cv-00280-CCB Document 1 Filed 01/30/19 Page 18 of 19



the power to control or influence the particular transactions giving rise to the securities violations

as alleged herein, and exercised the same. The Proxy Statement at issue contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were, thus, directly involved in the making of the Proxy Statement.

       70.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were each involved in negotiating, reviewing, and approving the Proposed

Transaction. The Proxy Statement purports to describe the various issues and information that

they reviewed and considered—descriptions the Company directors had input into.

       71.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       72.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-

9, promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the

Exchange Act.     As a direct and proximate result of defendants’ conduct, BSB Bancorp’s

stockholders will be irreparably harmed.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief,

including injunctive relief, in his favor on behalf of BSB Bancorp, and against defendants, as

follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

               concert with them from proceeding with, consummating, or closing the Proposed

               Transaction and any vote on the Proposed Transaction, unless and until defendants




                                                - 18 -
       Case 1:19-cv-00280-CCB Document 1 Filed 01/30/19 Page 19 of 19



             disclose and disseminate the material information identified above to BSB Bancorp

             stockholders;

     B.      In the event defendants consummate the Proposed Transaction, rescinding it and

             setting it aside or awarding rescissory damages to Plaintiff;

     C.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange Act,

             as well as SEC Rule 14a-9 promulgated thereunder;

     D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

             Plaintiff’s attorneys’ and experts’ fees; and

     E.      Granting such other and further relief as this Court may deem just and proper.

                                      JURY DEMAND

     Plaintiff demands a trial by jury on all claims and issues so triable.



Dated: January 30, 2019                          LEVI & KORSINSKY LLP

                                                 /s/ Donald J. Enright
                                                 Donald J. Enright (Bar No. 13551)
                                                 1101 30th Street, N.W., Suite 115
                                                 Washington, DC 20007
                                                 T: (202) 524-4290
                                                 F: (202) 333-2121
                                                 Email: denright@zlk.com
OF COUNSEL:                                      etripodi@zlk.com
WEISSLAW LLP
Richard A. Acocelli                              Attorneys for Plaintiff
Michael A. Rogovin
Kelly K. Moran
1500 Broadway, 16th Floor
New York, New York 10036
Tel: (212) 682-3025
Fax: (212) 682-3010




                                             - 19 -
